Title: Thomas Jefferson’s List of Landholdings and Monticello Slaves, [ca. 1811–1812]
From: Jefferson, Thomas
To: 


          
                  
                     
                        ca. 1811–1812 
          
            
              
                        1000
              .
                a.s patd 1735.
              1743.
              
                        Abram.
            
            
              27 
              ½
               purchd from
              N. Lewis
              49.
              
                        Caesar.
            
            
              25 
              ¼
                
              Overton
              53.
               
                        John.
            
            
              470 
              ½
               part of 483. 
              Carter
              55.
               
                        Davy.
            
            
              40 
              .
                
              Wells
              56.
               
                        Amy.
            
            
              61 
              ¼
                
              Brown
              57.
              
                        Doll.
            
            
              3 
              .
               bed of road. Brown
              58.
               
                        Isabel.
            
            
              150
              .
               Tufton. patd 1755.
              59.
               
                        Betty Brown.
            
            
              150
              .
               Portobello patd 1740.
              60.
               
                        Ned.
            
            
              
                        1927 
              ½
               the Montico tract
              
              
                        Lewis.
            
            
              
                        1162 
              ¼
               the Hendersons
              61.
               
                        Nance.
            
            
              222 
              .
               on Henderson’s bra.
              64.
               
                        Jenny. Ned’s
            
            
              196
              .
                Ingraham’s.
              68.
               
                        Isaac.
            
            
              
                        1580 
              ¼
               the Milton tract.
              
              Bagwell.
            
            
            
              400 
              .
               
                        as  Shadwell
              
              
                        Jenny. Lewis’.
            
            
              819 
              ¼.
               Lego.
              69.
               
                        Critta.
            
            
              485 
              .
               Shadwell mountn
              70.
               
                        Peter Hemings.
            
            
              400 
              .
               Pouncey’s
              71.
               
                        Minerva.
            
            
              4 
              .
              Limestone. Sharp’s
              72.
               
                        Jame Bedfd
            
            
              133 
              
                        ⅓
              do Hardware
              73.
               
                        Sally. Hem.
            
            
              5749
              
                        ⅓
              
              
              
                        Rachael B. Oct.
            
            
              
              
              
              75.
               
                        John Hem.
            
            
              Bedford & Campbell
              76.
               
                        James. Isab’s.
            
            
              214 
              .
              
                        Dan. Robinson
              
              
                        Mary. Jerry’s.
            
            
              2650 
              .
              part of Pop. For.
              
              
                        Rachael. Doll’s.
            
            
              
                        2864 
              .
              N. of Tomahawk.
              77.
               
                        Jerry.
            
            
              534 
              .
              part of Pop. For.
              79.
              
                        Cretia.
            
            
              380 
              .
              Callaway’s pat.
              
              
                        Moses. Isab’s.
            
            
              183 
              .
              Jno Robinson’s
              
              
                        Eve.
            
            
              800 
              .
              Buffalo.
              80.
              
                        Mary. Moses’.
            
            
              1897 
              .
              S. of Tomahawk
              
              
                        Joe.
            
            
              29 
              .
              Johnson
              81.
              
                        Wormly.
            
            
              
                        4790
              
              
              
              
                        Dick. Bedf.
            
            
              
              
              
              82.
              
                        Shepherd.
            
            
              
              
              
              83.
              
                        Lucy. Phill’s.
            
            
              
              
              
              
              
                        Barnaby.
            
            
              
              
              
              
              
                        Burwell.
            
            
              
              
              
              84.
              
                        Davy. Isab’s.
                     
            
          
            
              85.
              
                        Charles.
              1799.
              
                        Robert.
            
            
              
              
                        Ben.
              1800. 
              
                        John. Cretia’s.
            
            
              
              
                        John Bedf. Dinah’s
              
              
                        Nanny. Bagw’s.
            
            
              
              
                        Davy Bedf.
              
              
                        Isabel. Lew’s.
            
            
              86.
              
                        Bartlet.
              
              
                        Thrimson. Isab’s
            
            
              
              
                        Ned.
              
              
                        Israel. Ned’s
            
            
              87.
              
                        Ursula
              
              
                        Isaiah. Jerry’s
            
            
              
              
                        Edy.
              01.
              
                        William. Moses’.
            
            
              88.
              
                        Lewis jr
              
              
                        Harriet. Sally’s
            
            
              
              
                        Mary. Bagw’s.
              
              
                        Mary. Bet’s
            
            
              
              
                        Fanny.
              
              
                        Lovilo. Isab’s.
            
            
              89.
              
                        Aggy. Charles’s
              
              
                        Joe. Rachael’s
            
            
              90.
              
                        Dick. Ned’s
              02.
              
                        Jerry. Jerry’s
            
            
              
              
                        Jesse.
              
              
                        Randal. cretia’s.
            
            
              
              
                        Abram jr
              03.
              
                        Davy. Moses’s.
            
            
              91.
              
                        Nancy. Rach’s
              
              
                        Moses. Ned’s
            
            
              
              
                        Lilly.
              04.
              
                        Jupiter. Jerry’s.
            
            
              92.
              
                        Gill.
              05.
              James. Edy’s
            
            
            
              
              
                        Sally Lew’s
              
              
                        Madison. Sally’s.
            
            
              
              
                        Moses. Bedf. Dinah’s.
              
              
                        Joe. Ursula’s.
            
            
              93.
              
                        Edwin.
              
              
                        Robin. Lucy’s.
            
            
              
              
                        Virginia.
              
              
                        Henry. Cretia’s.
            
            
              
              
                        Thenia.
              
              
                        Washington. Mary B’s.
            
            
              94.
              
                        Scilla.
              
              
                        Eliza. Rach’s
            
            
              
              
                        Dolly. Doll’s
              
              
                        Lania. Bedf. Rachael’s
            
            
              
              
                        Solomon.
              06.
              
                        Willis. Bagw’s
            
            
              95.
              
                        Thruston.
              
              
                        Jossy. Eve’s.
            
            
              
              
                        James. Lew’s
              
              
                        Calia. Moses’.
            
            
              
              
                        Esther.
              
              
                        Sucky. Ned’s
            
            
              96.
              
                        Philip. Suck’s
              07.
              
                        Anne. Ursula’s.
            
            
              
              
                        Nace. Maria’s
              
              
                        Milly. Cretia’s
            
            
              
              
                        James. Ned’s
              
              
                        Maria. Edy’s
            
            
              
              
                        Suckey.
              
              
                        Sandy. Lucy’s
            
            
              97.
              
                        Sanco. Eve’s.
              
              
                        Gloster. B. Rachael’s
            
            
              
              
                        Indridge.
              08.
              
                        Archy. Bagw’s.
            
            
              
              
                        Evelina.
              
              
                        Eston. Sally’s.
            
            
              
              
                        Lazaria.
              
              
                        Ellen. Rach’s.
            
            
              
              
                        Bec.
              09.
              
                        Dolly. Ursula’s
            
            
              
                        98.
              
                        
                        Beverly.
              
              
                        Burwell. Eve’s.
            
            
              
              
                        Aggy. Ned’s.
              
              
                        Stannard. Lilly’s.
            
            
              
              
              
              
                        Lilburn. Cretia’s.
            
            
              
              
              
              
                        Ellen. Fanny’s.
            
            
              
              
              10.
              Tucker.
			 Mary’s
            
            
              
              
              
              Patsy. Edy’s.
            
            
              
              
              
              Jordan. Bagw’s.
            
            
              
              
              
              Polly. Aggy’s.
            
            
              
              
              
              Washington B. Rachael’s.
            
            
              
              
              11.
              Lucy. Lilly’s.
            
            
              
              
              
              Cornelius. Ursula’s
            
            
              
              
              
              Jamey. Scilla’s.
            
            
              
              
              
              Matilda.Cretia’s.
            
            
              
              
              
              Jenny. Fanny’s.
            
            
              
              
              
              Robert.Virginia’s.
            
          
        